Case: 10-10729     Document: 00511523510         Page: 1     Date Filed: 06/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2011
                                     No. 10-10729
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SCOTT MARC FINKELSTEIN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-28-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Scott Marc Finkelstein appeals as substantively unreasonable the
sentence of imprisonment imposed following his guilty plea conviction of one
count of unauthorized use of a means of identification. The district court
rejected Finkelstein’s request for probation and imposed an 18-month term of
imprisonment, which was at the top of the advisory guideline range. We review
the substantive reasonableness of the sentence for an abuse of discretion. See
Gall v. United States, 552 U.S. 38, 51 (2007).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10729      Document: 00511523510   Page: 2   Date Filed: 06/28/2011

                                  No. 10-10729

      Finkelstein notes that he committed the offense due to the need to provide
for his family during a period of financial hardship. He contends that the
sentence of imprisonment further harms the affected financial institutions
because they must wait additional time to begin receiving restitution and
because he will not have the financial security to make restitution payments
once he is released from prison.       He also asserts that the sentence of
imprisonment imposes an unnecessary hardship on his family.
      The district court heard similar arguments but determined that a sentence
of 18 months of imprisonment was appropriate considering the sentencing
factors of 18 U.S.C. § 3553(a). Essentially, Finkelstein now argues that this
court should engage in impermissible “substantive second-guessing of the
sentencing court.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 767 (5th
Cir. 2008).    Finkelstein has failed to overcome the presumption of
reasonableness afforded his sentence. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006).
      AFFIRMED.




                                        2